Citation Nr: 1605323	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

2.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied entitlement to service connection for PTSD.  The Veteran's claim for service connection for PTSD is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has styled the issues of the case as reflected on the title page.

The Veteran personally presented testimony at a Board hearing in September 2015.  A transcript of the hearing testimony is in the claims file.  The law requires that Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent the Veteran a letter to his address of record with VA that explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  To date, the Veteran has not responded to the letter, and neither has it been returned to VA by U.S. Postal authorities as undeliverable as addressed.  Hence, the Board has reassigned the case and will proceed with the matter on appeal.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at his hearing that, some years after separation from his active service, he attempted suicide, for which he was first treated at a private hospital, and then VA.  The Veteran testified, and his VA outpatient records note, that he has impaired recall; thus, dates are scant to none in the record.  He also testified that the non-VA hospital where he was treated is no longer at the same location, though he did not give a name.  He added, however, that his mother had tried to get records of his treatment, but the hospital was no longer in that location.

In a November 2014 statement, the Veteran's father related that, after the suicide attempt, the Veteran was taken to the emergency room at Middlesex hospital, and then later he was on the psychiatric ward at Midstate Hospital.  The former is in Middletown, CT, and the latter, Meriden, CT.  In her statement, also dated in November 2014, the Veteran's sister related that she took him to the psychiatric ward at the VA hospital in Meriden, CT; and, after his discharge from there, the Veteran attempted suicide.  He was taken to an unnamed hospital, then back to the VA hospital.  Neither the Veteran's father nor sister provided any dates.

The only date-related information discernable is that the events occurred near the end of the Veteran's first marriage, which he testified lasted 13 years.  Unfortunately, the Veteran did not indicate the dates of his marriage or divorce on his formal claim (VA Form 21-526).  The Board concludes that additional development in order to obtain the aforementioned hospital records is warranted.  

The Board also finds that additional medical opinion must be obtained.  A VA examiner essentially expressed no opinion on a link for the Veteran's PTSD but did opine that it was not at least as likely as not that the Veteran's diagnosed major depressive disorder is causally connected with his active service.  However, no rationale was provided for the negative opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any necessary releases and additional clarification as to dates from the Veteran and then ask the records custodians of Middlesex Hospital, Middletown, CT; and, Midstate Hospital, Meriden, CT, if there are any records associated with the Veteran extant for the period, April 1977 to December 1989.  Request that their search include their archived records.  All efforts to obtain any records must be fully documented in the claims file.

2.  The AOJ shall also ascertain if records were sought from VA facilities in West Haven, CT other than the Vet Center.  If not, the AOJ shall also inquire of the other VA treatment facilities in West Haven, CT for records associated with the Veteran beginning in April 1977.  The  search must include archived records, and all efforts to obtain any records must be fully documented in the claims file.

3.  After the above is complete, regardless of whether additional records are obtained, send the claims file to the examiner who conducted the May 2010 PTSD examination and provided the August 2010 addendum.  Ask the examiner to provide a full explanation and rationale for the opinion that it is not at least as likely as not (at least a 50-percent probability) that the Veteran's depression is causally connected to his active service, to include any claimed military sexual trauma.

In the event the examiner who conducted the May 2010 examination and provided the August 2010 addendum is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner or substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, if otherwise in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


